 Case: 4:17-cr-00078-HEA Doc. #: 116 Filed: 02/05/21 Page: 1 of 7 PageID #: 385




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )           No. 4:17CR78 HEA–2
                                         )
DENNIS A. PASHIA, JR.,                   )
                                         )
             Defendant.                  )

                  OPINION, MEMORANDUM AND ORDER

      This case is before the Court on defendant’s Motion for Compassionate

Release under 18 U.S.C. § 3582(c)(1)(A)(i), [Doc. No. 111]. Counsel entered his

appearance on behalf of Defendant and filed a Notice of Intent not to file

Supplemental Motion. The United States did not reply to Defendant’s Motion. For

the reasons set forth below, the Motion is denied.

                                   Background

      The Grand Jury returned a one-count indictment, charging Defendant with

Conspiracy to Distribute a Mixture or Substance Containing a Detectable Amount

of Methamphetamine, a Schedule II controlled substance, in violation of Title 21,

United States Code, Sections 841(a)(l) and 846. Defendant pleaded guilty to

Conspiracy to Distribute in Excess of 50 Grams of Methamphetamine. This Court
 Case: 4:17-cr-00078-HEA Doc. #: 116 Filed: 02/05/21 Page: 2 of 7 PageID #: 386




sentenced Defendant to 105 months imprisonment followed by a 3-year term of

supervised release.

                                Defendant’s Motion

      On August 24, 2020, Defendant filed his motion for compassionate release

due to the presence of a COVID-19 outbreak at USP Marion Satellite Camp, where

he is housed. Defendant reported that all but 19 of the prisoners in the Camp had

tested positive for COVID-19, and that one person there had died. Defendant stated

that the 19 prisoners who tested negative for COVID-19 were being isolated from

the infected population, but that the prison administration planned on reintegrating

the 19 with the general population in the near future.

      Defendant argued in support of his motion that he had served 34 months of

his sentence and has spent his time incarcerated bettering himself by taking every

drug education course offered and participating in AA and NA groups. He added

that he has maintained continuous employment during his incarceration and

restored his religious faith. Defendant also stated that the suspension of family

visits due to the pandemic has made his incarceration more difficult.

                                     Discussion

      Under Section 603(b) of the First Step Act, effective December 21, 2019, an

inmate may now himself (or through his advocate) file a motion for compassionate

                                          2
 Case: 4:17-cr-00078-HEA Doc. #: 116 Filed: 02/05/21 Page: 3 of 7 PageID #: 387




release pursuant to 18 U.S.C. § 3582(c). Previously, a court could only act to

reduce a defendant’s sentence for “extraordinary and compelling reasons” if the

Director of BOP filed such a motion. As the proponent of the motion, Defendant

bears the burden of proving both that he has satisfied the procedural prerequisites

for judicial review and “extraordinary and compelling reasons” exist to support the

motion. 18 U.S.C. § 3582(c)(1)(A); see United States v. Butler, 970 F.2d 1017,

1026 (2d Cir. 1992) (“A party with an affirmative goal and presumptive access to

proof on a given issue normally has the burden of proof as to that issue.”).

      Defendant offers no evidence that he has exhausted his administrative

remedies with the Bureau of Prisons as required under the First Step Act, which

requires him to petition the Bureau of Prisons for release before he can petition the

court directly. 18 U.S.C. § 3582(c)(1)(A)(i). Defendant bears the burden of

showing that he exhausted his administrative remedies with the Bureau of Prisons

before filing a compassionate-release motion. United States v. Kinley, No. 1:16-

CR-10018-003, 2020 WL 2744115, at *2 (W.D. Ark. Apr. 17, 2020). Here,

defendant makes no such showing.

      In evaluating a defendant’s request for reduction in sentence on its merits, 18

U.S.C. § 3582(c)(1)(A)(i) requires a court to find that “after considering the factors

set forth in section 3553(a) to the extent they are applicable,” that “extraordinary

                                          3
 Case: 4:17-cr-00078-HEA Doc. #: 116 Filed: 02/05/21 Page: 4 of 7 PageID #: 388




and compelling reasons warrant such a reduction.” Any reduction must be

consistent with applicable policy statements issued by the United States Sentencing

Commission. 18 U.S.C. § 3582(c)(1)(A). United States Sentencing Guideline §

1B1.13, which governs compassionate-release reductions, provides some specific

examples, including:

      (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a
            serious and advanced illness with an end of life trajectory). A
            specific prognosis of life expectancy (i.e., a probability of death
            within a specific time period) is not required. Examples include
            metastatic solid-tumor cancer, amyotrophic lateral sclerosis
            (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

                   (I) suffering from a serious physical or medical
                   condition,

                   (II) suffering from a serious functional or cognitive
                   impairment, or

                   (III) experiencing deteriorating physical or mental health
                   because of the aging process, that substantially
                   diminishes the ability of the defendant to provide self-
                   care within the environment of a correctional facility and
                   from which he or she is not expected to recover.

      (B) Age of the Defendant.—The defendant (i) is at least 65 years old;

            (ii) is experiencing a serious deterioration in physical or mental
            health because of the aging process; and (iii) has served at least
            10 years or 75 percent of his or her term of imprisonment,
                                         4
 Case: 4:17-cr-00078-HEA Doc. #: 116 Filed: 02/05/21 Page: 5 of 7 PageID #: 389




             whichever is less.

      (C) Family Circumstances.—

             (i) The death or incapacitation of the caregiver of the
             defendant’s minor child or minor children.

             (ii) The incapacitation of the defendant’s spouse or registered
             partner when the defendant would be the only available
             caregiver for the spouse or registered partner.

      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C).

      In support of his request, Defendant cites the pervasive presence of the

COVID-19 virus in the camp in which he is housed; he also cites his good behavior

while in the BOP.

      The Court does not find that Defendant has met his burden of proving that

extraordinary and compelling circumstances exist warranting a reduced sentence.

There is no evidence that Defendant is unable to care for himself, suffering from

any serious illness or condition, or subject to any other extraordinary and

compelling conditions. As of February 4, 2021, one inmate and six staff members

are infected with COVID-19 in the whole of the USP Marion facility. COVID-19

Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/

(click hyperlink reading “Full breakdown and additional details…” then find the

                                          5
 Case: 4:17-cr-00078-HEA Doc. #: 116 Filed: 02/05/21 Page: 6 of 7 PageID #: 390




Marion USP row in the data table) (last visited January 12, 2020). While 2 inmates

at the USP Marion facility have sadly perished from COVID-19, 790 inmates and

52 staff members there have recovered from the illness. Id. These facts further

reinforce the notion that Defendant is not at any great risk from the virus while

housed at USP Marion Satellite Camp.

      Defendant’s good behavior is commendable. However, rehabilitative efforts

do not constitute extraordinary and compelling circumstances warranting

defendant’s release. See U.S.S.G. § 1B1.13, application note 3 (“Pursuant to 28

U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary

and compelling reason for purposes of this policy statement.).

      For the foregoing reasons, this Court finds that Defendant did not exhaust

his administrative remedies as required under 18 U.S.C. § 3582(c)(1)(A)(i).

Moreover, even if the Court could excuse Defendant’s failure to exhaust his

procedural remedies, Defendant has not met his burden of proving that

“extraordinary and compelling reasons” exist to support the requested sentence

release.

      Accordingly, the motion for compassionate release [Doc. Nos. 111] is

denied.

      Dated this 5th th day of February, 2021.

                                           6
Case: 4:17-cr-00078-HEA Doc. #: 116 Filed: 02/05/21 Page: 7 of 7 PageID #: 391




                                          ________________________________________
                                             HENRY EDWARD AUTREY
                                          UNITED STATES DISTRICT JUDGE




                                      7
